DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           DANIEL DAMIANO,
                              Appellant,

                                     v.

                      WELLS FARGO BANK, N.A.,
                     a national banking association,
                                Appellee.

                               No. 4D17-791

                          [December 14, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 2016CA000697.

   Nicolás A. Apfelbaum of Apfelbaum Law, Port St. Lucie, for appellant.

    J. Jay Thornton and Alissa M. Ellison of GrayRobinson, P.A., Miami,
for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.